Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-04-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-23-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo Kyoseop et al. (US 20180150671 A1)  in view of Rodriguez II Jonathan M (US 20220013082 A1) and Choo Kyoseop et al. (US 20180151641 A1).

Regarding Claim 1, Choo Kyoseop et al. (US 20180150671 A1) suggest a display device (please see abstract, paragraph 48), comprising: a pixel array including a plurality of pixels arranged in a matrix (paragraph 84), the pixel array including a first region and a second region (please see paragraphs 83 suggests display pixel region PD and sensor pixel region PS); a sensor under the pixel array (paragraph 137); and a refracting layer over the pixel array (figures 10, 15 suggests refractive layer is above the display panel DPNL, as well as pixel array PA or PIX)), wherein the first region has a first resolution and the second region has a second resolution higher than the first resolution (paragraph 83), wherein the first region overlaps with the sensor (please see figure 6, PD, PS, PIX please notice since sensor is under the pixel array obviously further suggests sensor overlaps the pixel array) and the second region is adjacent to the first region (please see figures 6, paragraphs 83 suggests display pixel region PD and sensor pixel region PS), and wherein the refracting layer includes a first refracting portion having a first refractive index and a second refracting portion having a second refractive index lower than the first refractive index (paragraph 69item VHOE refractive index or 1.5, LR refractive index of 1.4).
Choo Kyoseop et al. (US 20180150671 A1) fails to disclose pixel array including a first region and a second region; the first region has a first resolution and the second region has a second resolution higher than the first resolution, wherein the first region overlaps with the sensor, and the second region is adjacent to the first region.
However, prior art of Rodriguez II Jonathan M (US 20220013082 A1) discloses and suggests pixel array including a first region and a second region (please see figure 1, Item 122, 142 paragraph 22); the first region has a first resolution and the second region has a second resolution higher than the first resolution (paragraph 39), wherein the first region overlaps with the sensor (paragraphs 35, 36 suggests ambient sensor 192 overlaps pixel array), and the second region is adjacent to the first region (please see figure 1 item 122, 142 both the pixel array are  adjacent to each other).
Choo Kyoseop et al. (US 20180150671 A1) teaches An electroluminescent display device integrated with a fingerprint sensor
Rodriguez II Jonathan M (US 20220013082 A1)  teaches pixel array including a first region and a second region; the first region has a first resolution and the second region has a second resolution higher than the first resolution, wherein the first region overlaps with the sensor, and the second region is adjacent to the first region
Choo Kyoseop et al. (US 20180150671 A1) teaches having part of the  pixel array being in display area and second part being in part of the image sensor area.
Choo Kyoseop et al. (US 20180150671 A1) does not teach pixel array including a first region and a second region; the first region has a first resolution and the second region has a second resolution higher than the first resolution, wherein the first region overlaps with the sensor, and the second region is adjacent to the first region.
Choo Kyoseop et al. (US 20180150671 A1) contained a device which differed the claimed process by pixel array including a first region and a second region; the first region has a first resolution and the second region has a second resolution higher than the first resolution, wherein the first region overlaps with the sensor, and the second region is adjacent to the first region. Rodriguez II Jonathan M (US 20220013082 A1)  teaches substituted step of pixel array including a first region and a second region; the first region has a first resolution and the second region has a second resolution higher than the first resolution, wherein the first region overlaps with the sensor, and the second region is adjacent to the first region and their functions were known in the art to enabling display presenting information in a clearly discernable and visually appealing fashion. Choo Kyoseop et al. (US 20180150671 A1) step of pixel array including a first region and a second region; the first region has a first resolution and the second region has a second resolution higher than the first resolution, wherein the first region overlaps with the sensor, and the second region is adjacent to the first region of Rodriguez II Jonathan M (US 20220013082 A1)  and the results would have been predictable and resulted in enabling displays presenting information in a clearly discernable and visually appealing fashion. Rodriguez II Jonathan M (US 20220013082 A1)  paragraph 3.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 1, prior art of Choo Kyoseop et al. (US 20180150671 A1) fails to disclose a sensor under the pixel array.
However, prior art of Choo Kyoseop et al. (US 20180151641 A1) does disclose  sensor under the pixel array (paragraph 46).
Choo Kyoseop et al. (US 20180150671 A1) teaches An electroluminescent display device integrated with a fingerprint sensor
Choo Kyoseop et al. (US 20180151641 A1) teaches  sensor under the pixel array
Choo Kyoseop et al. (US 20180150671 A1) teaches  The image sensor is bonded below the pixel array
Choo Kyoseop et al. (US 20180150671 A1) does not teach sensor under the pixel array.
Choo Kyoseop et al. (US 20180150671 A1) contained a device which differed the claimed process by sensor under the pixel array.
. Choo Kyoseop et al. (US 20180151641 A1) teaches substituted step of sensor under the pixel array and their functions were known in the art to enabling display presenting fingerprint   information in a clearly discernable and visually appealing fashion. Choo Kyoseop et al. (US 20180150671 A1) step of sensor under the pixel array of Choo Kyoseop et al. (US 20180151641 A1) and the results would have been predictable and resulted in enabling displays presenting finger printing  information in a clearly discernable and visually appealing fashion and improving the light reception efficiency of an optical fingerprint sensor. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Rodriguez II Jonathan M (US 20220013082 A1)  suggest the first refracting portion is disposed to at least partially cover the first region and a portion of the second region adjacent to the first region, and wherein the second refracting portion at least partially covers the first region and the second region to overlap with the first refracting portion. (please see figures 1-3 item 180 per paragraph 32 suggests includes refracting elements cover both the pixel regions since 180 supplying beam lights to both the regions).
Please also see prior art of Choo Kyoseop et al. (US 20180150671 A1) disclosure; figures 6,  10, 15, suggests refracting elements LR cover both the pixel regions

Claim(s) 3-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo Kyoseop et al. (US 20180150671 A1)  in view of Rodriguez II Jonathan M (US 20220013082 A1) and Choo Kyoseop et al. (US 20180151641 A1) as applied to claims 1-2 above and further in view of SONODA Shinichiro (US 20110057221 A1).

Regarding Claim 3, Choo Kyoseop et al. (US 20180150671 A1) suggest includes a plurality of hemispherical convex lenses  (please see figure 18A, 18B suggesting refractive lens being convex, paragraph 130).
However, prior art of Choo Kyoseop et al. (US 20180150671 A1) fails to disclose refracting portion includes a plurality of hemispherical convex lenses.
However, prior art of SONODA Shinichiro (US 20110057221 A1) suggests refracting portion includes a plurality of hemispherical convex lenses paragraph 169, 170, figure 13).
Choo Kyoseop et al. (US 20180150671 A1) teaches An electroluminescent display device integrated with a fingerprint sensor
SONODA Shinichiro (US 20110057221 A1) teaches refracting portion includes a plurality of hemispherical convex lenses.
Choo Kyoseop et al. (US 20180150671 A1) teaches having includes a plurality of hemispherical convex lenses.
Choo Kyoseop et al. (US 20180150671 A1) does not teach refracting portion includes a plurality of hemispherical convex lenses.
Choo Kyoseop et al. (US 20180150671 A1) contained a device which differed the claimed process by includes a plurality of hemispherical convex lenses. SONODA Shinichiro (US 20110057221 A1) teaches substituted step of includes a plurality of hemispherical convex lenses  and their functions were known in the art to  have high light extraction efficiency and a single-peak luminance angular distribution and which reduces color difference in a viewing angle range and thus exhibits less hue change in displaying an image. Choo Kyoseop et al. (US 20180150671 A1) step of include a plurality of hemispherical convex lenses  of SONODA Shinichiro (US 20110057221 A1) and the results would have been predictable and resulted in having a high light extraction efficiency and a single-peak luminance angular distribution and which reduces color difference in a viewing angle range and thus exhibits less hue change, SONODA Shinichiro (US 20110057221 A1) paragraph 2.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 4, Choo Kyoseop et al. (US 20180150671 A1) suggest the plurality of hemispherical convex lenses are spaced apart from each other (please see figure 18A, 18B suggesting refractive lens being convex, paragraph 130).
Please also see prior art of SONODA Shinichiro (US 20110057221 A1) please se figure 13.

Regarding Claim 5, SONODA Shinichiro (US 20110057221 A1) suggest the first refracting portion and the second refracting portion include an acrylic resin (paragraph 169, 171)

Regarding Claim 6, Choo Kyoseop et al. (US 20180150671 A1) suggest a transmittance of the first region is higher than a transmittance of the second region (paragraph 82).
Please also see prior art of Rodriguez II Jonathan M (US 20220013082 A1)   disclosure; paragraphs 36-39.

Regarding Claim 7, Choo Kyoseop et al. (US 20180150671 A1) suggest the sensor includes a camera module (paragraphs 7, 8 suggesting image sensor providing camera module product generating finger print image).
Please also see prior art of  Choo Kyoseop et al. (US 20180151641 A1) disclosure; paragraph  44 suggests the fingerprint sensor includes CCD (charged couple device) or CIS (CMOS image sensor).

Regarding Claim 8, Choo Kyoseop et al. (US 20180150671 A1) suggest when the camera module is activated, the plurality of pixels in the first region are deactivated (please see paragraph 81, 82).

Regarding Claim 9, Choo Kyoseop et al. (US 20180150671 A1) suggest a display device (paragraph 118), comprising: a display panel including a pixel array having a plurality of pixels (paragraph 119), each of the pixels including: a thin film transistor layer (paragraph 119); a first electrode (paragraph 119); an emitting layer (paragraph 119); and a second electrode, wherein the first electrode, the emitting layer, and the second electrode are sequentially on the thin film transistor layer (paragraphs 119, 120); an encapsulating layer at least partially covering the display panel (paragraph 119, 120); a refracting layer on the encapsulating layer (please see figure 15 items LR, ENCAP); and a sensor under the display panel  (figure 15, SPNL, DPNL) a display device (please see abstract, paragraph 48), comprising: a pixel array including a plurality of pixels arranged in a matrix (paragraph 84), the pixel array including a first region and a second region (please see paragraphs 83 suggests display pixel region PD and sensor pixel region PS); a sensor under the pixel array (paragraph 137); and a refracting layer over the pixel array (figures 10, 15 suggests refractive layer is above the display panel DPNL, as well as pixel array PA or PIX)), wherein the first region has a first resolution and the second region has a second resolution higher than the first resolution (paragraph 83), wherein the first region overlaps with the sensor (please see figure 6, PD, PS, PIX please notice since sensor is under the pixel array obviously further suggests sensor overlaps the pixel array) and the second region is adjacent to the first region (please see figures 6, paragraphs 83 suggests display pixel region PD and sensor pixel region PS), and wherein the refracting layer includes a first refracting portion having a first refractive index and a second refracting portion having a second refractive index lower than the first refractive index (paragraph 69item VHOE refractive index or 1.5, LR refractive index of 1.4).
Rodriguez II Jonathan M (US 20220013082 A1) discloses and suggests pixel array including a first region and a second region (please see figure 1, Item 122, 142 paragraph 22); the first region has a first resolution and the second region has a second resolution higher than the first resolution (paragraph 39), wherein the first region overlaps with the sensor (paragraphs 35, 36 suggests ambient sensor 192 overlaps pixel array), and the second region is adjacent to the first region (please see figure 1 item 122, 142 both the pixel array are  adjacent to each other).
Choo Kyoseop et al. (US 20180151641 A1) does disclose  sensor under the pixel array (paragraph 46).
SONODA Shinichiro (US 20110057221 A1) suggest organic electroluminescence device includes a substrate and also includes, over this substrate, a pair of electrode layers and organic compound layer(s) placed between the electrode (paragraph 6).

Regarding Claim 10, Choo Kyoseop et al. (US 20180150671 A1) suggest the first refracting portion 1s disposed to at least partially cover the first region and a portion of the second region adjacent to the first region, and wherein the second refracting portion at least partially covers the first region and the second region to overlap the first refracting portion (please see figures 4, 6 suggests LR refractive index layer covers the sensor ISSS area with pixels and DPNL display area with pixels).

Regarding Claim 11, Choo Kyoseop et al. (US 20180150671 A1) suggest a polarizing layer on the refracting layer, the polarizing layer having at least two portions of different transmittances; and a covering layer on the polarizing layer, wherein a transmittance of the polarizing layer over the first region is higher than a transmittance of the polarizing layer over the second region (please see figure 15, paragraphs 119, 133, 134  149 suggests the polarizing film covers the DSPNL and ISS please see paragraph 82 since first region transmittance is higher than second region it is obvious a transmittance of the polarizing layer over the first region is higher than a transmittance of the polarizing layer over the second region).
 
Regarding Claim 12, suggest the polarizing layer has an opening overlapping the sensor in the first region (please see figure 15, paragraphs 133, 134 suggests the polarizing layer has an opening overlapping the sensor in the first region).

Regarding Claim 13, Choo Kyoseop et al. (US 20180150671 A1) suggest a display device (please see abstract, paragraph 48), comprising: a pixel array including a plurality of pixels arranged in a matrix (paragraph 84), the pixel array including a first region and a second region (please see paragraphs 83 suggests display pixel region PD and sensor pixel region PS); a sensor under the pixel array (paragraph 137); and a refracting layer over the pixel array (figures 10, 15 suggests refractive layer is above the display panel DPNL, as well as pixel array PA or PIX)), wherein the first region has a first resolution and the second region has a second resolution higher than the first resolution (paragraph 83), wherein the first region overlaps with the sensor (please see figure 6, PD, PS, PIX please notice since sensor is under the pixel array obviously further suggests sensor overlaps the pixel array) and the second region is adjacent to the first region (please see figures 6, paragraphs 83 suggests display pixel region PD and sensor pixel region PS), and wherein the refracting layer includes a first refracting portion having a first refractive index and a second refracting portion having a second refractive index lower than the first refractive index (paragraph 69 item VHOE refractive index or 1.5, LR refractive index of 1.4).
Rodriguez II Jonathan M (US 20220013082 A1) discloses and suggests pixel array including a first region and a second region (please see figure 1, Item 122, 142 paragraph 22); the first region has a first resolution and the second region has a second resolution higher than the first resolution (paragraph 39), wherein the first region overlaps with the sensor (paragraphs 35, 36 suggests ambient sensor 192 overlaps pixel array), and the second region is adjacent to the first region (please see figure 1 item 122, 142 both the pixel array are  adjacent to each other).
Choo Kyoseop et al. (US 20180151641 A1) does disclose  sensor under the pixel array (paragraph 46).

Regarding Claim 14, SONODA Shinichiro (US 20110057221 A1) suggest the first refracting portion includes a plurality of convex lenses arranged in at least a portion of the first pixel region (paragraph 169, 170, figure 13).
Please also see Choo Kyoseop et al. (US 20180150671 A1) disclosure; please see figure 18A, 18B suggesting refractive lens being convex, paragraph 130.

Regarding Claim 15, Choo Kyoseop et al. (US 20180150671 A1) suggests the first refracting portion further includes a plurality of lenses in a portion of the second pixel region adjacent to the first pixel region (please see figure 4, 6 suggests refractive index layer covering pixel area as well as sensor area item LR  and DPNL).
Please see prior art of  SONODA Shinichiro (US 20110057221 A1) suggests refracting portion includes a plurality of convex lenses arranged in at least a portion of the pixel regions (paragraph 169, 170, figure 13).

Regarding Claim 16, Choo Kyoseop et al. (US 20180150671 A1) suggest a polarizing layer on the first refracting portion and the second refracting portion (please see figure 15, Items LR, POL)

Regarding Claim 17, Choo Kyoseop et al. (US 20180150671 A1) suggest the polarizing layer includes a transmitting window in the first pixel region (paragraph 82)

Regarding Claim 18, Choo Kyoseop et al. (US 20180150671 A1) suggest the transmitting window includes an opening exposing the first pixel region (paragraph 82)

Regarding Claim 19, SONODA Shinichiro (US 20110057221 A1) suggest the first refracting portion and the second refracting portion include an acrylic resin (paragraph 169, 170, figure 13).

Regarding Claim 20, SONODA Shinichiro (US 20110057221 A1) suggest the first refracting portion includes a plurality of convex lenses uniformly arranged in an entire first pixel region (paragraph 169, 170, figure 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sumida Noa et al. (US 20130002130 A1) paragraphs 23, 86.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
08-01-2022